0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2008 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File Number:000-09419 MATRIX ENERGY SERVICES CORPORATION (Exact name of registrant as specified in its charter) NEVADA 84-0811647 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 378 North Main, #124; Layton, Utah84041 (Address of principal executive offices) Registrant's telephone number including area code: (801) 273-9300 (Former name, former Address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports)Yes
